Title: To George Washington from John Skey Eustace, 24 July 1789
From: Eustace, John Skey
To: Washington, George



Sir,
Bordeaux [France] 24 July 1789.

I do myself the Honor to forward to your Excellency a Letter from the Chevalier de Saint Jean, an Officer of distinguished Merit in the royal Marine of France. As this Gentleman left Bordeaux immediately after the Date of his Letter I had not an Opportunity to inform him that his Solicitation would have been more properly addressed to the Baron de Steuben: however, should the Services he has asserted recieve your Excellency’s Sanction it may prove fortunate for him to have made the Application through this indirect Channel.
I beg Leave to offer for your Excellency’s Perusal the Copy of a Letter from a Deputy of this City to the National Assembly at Versailles on the unexpected Event of the 15th instant, which produced the Emancipation of this People.

I trust it will not be considered improper in me to have taken the earliest Occasion of transmitting to your Excellency’s Hand a correct Detail of this important Revolution, since it is to you, Sir, that the Nation at large attribute the Liberties they have assumed: and in the Character and Conduct of their distinguished Compatriot, the Marquis de la Fayette, they contemplate with Rapture and with Admiration the happy result of his early Attachment to an illustrious Preceptor.
With my unfeigned Congratulations on the Consummation of the federal Union of the United States of America, I have the Honor to be, Your Excellency’s Most obedient and Most humble Servant

John Skey Eustace

